Bhosman, Judge
(concurring in the result) :
In United States v. Doyle, 3 USCMA 585, 14 CMR 3, decided this day, I-have detailed my construction of  18 USC § 643 which requires the submission of true and accurate accounts, and concludes that a willful failure to submit such accounts creates criminal liability. By “willful” as I am using it in the instant case, I mean a knowing choice not to submit the accounts required, or a conscious election to render inaccurate accounts.
The record of trial before us reveals that the accused took the witness stand, and specifically admitted  that he had chosen not to submit the “turn-in slips” required by military regulations. The explanation presented for his'choice not to return such slips would, if believed, constitute neither an excuse nor a justification. Accordingly, I cannot see that prejudice could possibly have resulted to the accused from the law officer’s failure to direct the court’s attention to the element of willfulness— because the accused’s sworn admission of guilt from the witness stand had, for this purpose, the effect of a plea of guilty. See United States v. Lucas, 1 USCMA 19, 1 CMR 19.
In this case, as in Doyle, I had misgivings concerning the specification’s sufficiency to allege the re- quired element of willfulness. However, there is here a distinct allegation that the accused wrongfully failed to render his accounts. As indicated in the Manual, paragraph 28a, the word “wrongfully” is used to “import criminality.” - In certain of the Manual’s form specifications, wrongfully is coupled with willfully. Manual for Courts-Martial, United States, 1951, Appendix 6c. See e.g. sample specifications 141 and 147. Arguably, wrongfully is, by. implication, distinguished from willfully — at least under certain conditions. But cf. United States v. Ariola, 2 USCMA 637, 10 CMR. 135. Elsewhere wrongfully is used in tandem with unlawfully— under circumstances where intentional, as opposed to negligent, conduct is the probable object of • proscription. See e.g., Manual, supra, sample specifications 142, 152, 154, 156 and 157. Still elsewhere, wrongfully is used in sample specifications which seem chiefly directed against intentional wrongdoing. See e.g., Manual, supra, sample specifications 118, 119, 136, 137, 149 and 155. In short, the meaning of wrongfully can, Proteus-like, be adapted to varying legal dismensions .and meanings.
In construing the instant specification and with a certain amount of special reliance on the statute’s omission of an express requirement of willful-*614riiss, I have concluded that the pleading under scrutiny does suffice to inform the accused that he is being charged with an intentional and knowing failure to render his accounts, as provided by law. Of course, words sufficient to allege an offense do not necessarily suffice to instruct a court-martial thereon. Consequently, I would probably feel here that the word “wrongfully” would not satisfy minimum demands in advising the members of the court that willful conduct was an element of the offense charged against the accused. State v. Fordham, 13 ND 494, 101 NW 888. As mentioned earlier, however, instructional inadequacies do not concern me in the present case, since the accused from the stand established his own guilt.
Accordingly I agree with Judge Lati-mer that the board of review should be affirmed.